Citation Nr: 0316872	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  95-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder. 

2.  Entitlement to service connection for a skin disorder as 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.         

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions dated in June 1995, 
November 1995, and October 1996 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied entitlement to service connection for a left 
foot disorder and a skin disorder due to exposure to 
herbicides.     

This matter was remanded to the RO in March 1998 for 
additional development.  

In a February 1996 rating decision, the RO denied entitlement 
to a disability evaluation in excess of 50 percent for post 
traumatic stress disorder.  In an August 1996 statement, the 
veteran expressed disagreement with this decision.  The Board 
finds that this statement is a notice of disagreement with 
the February 1996 rating decision.  


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West 2002).  Regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2002).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The VCAA applies to the present claims because these claims 
were filed in July 1993, before the date of enactment of the 
VCAA, and the claims are still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA, 38 U.S.C.A. 
§ 5103(a).  

In those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b) details the procedures by which VA will carry out 
its duty to provide notice.

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues on appeal because VA has not yet 
notified the veteran of the VCAA.  The Board is not 
authorized to provide such notice.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Also, at the hearing before the RO in October 1996, the 
veteran indicated that he had been hospitalized for a 
fracture of the left heel prior to service when he was 14 
years old.  He also indicated that while in service, he was 
treated at St. Albans Hospital in Queens, New York in 1969 or 
1970 for a left foot disorder.  

The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

Pursuant to the VCAA, the Board finds that the RO should 
attempt to obtain and associate with the claims folder the 
hospital records identified by the veteran.  The Board also 
notes that the RO did not request the veteran to provide the 
names and addresses of all health care providers who have 
treated him for the left foot and skin disorders since 
separation from service in 1970 to present.  The RO only made 
a general request for treatment records.  The Board notes 
that since the veteran's service medical records are 
unavailable and are considered lost, the RO should make an 
additional request for such records.    

As noted by the Board in the Introduction, in a February 1996 
decision, the RO denied entitlement to a disability 
evaluation in excess of 50 percent for post traumatic stress 
disorder.  In an August 1996 statement, the veteran expressed 
disagreement with this decision.   

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  The veteran should be contacted by 
the RO and requested to provide the name 
and addresses of the hospital where he 
was treated, at age 14, for a fractured 
left heel.  The veteran should also be 
asked to provide the address of St. 
Albans Hospital in Queens, New York.  The 
veteran should be asked to provide the 
names and addresses of any other health 
care providers who have treated him for 
the skin disorder and left foot disorder 
since May 1970.  After securing 
appropriate consent from the veteran, any 
medical care providers so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not currently associated with 
the claims folder.

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of entitlement to service 
connection for a left foot disorder and 
service connection for a skin disorder as 
due to exposure to herbicides.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran.  
He should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

4.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to a disability evaluation in excess of 
50 percent for post traumatic stress 
disorder.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


